Citation Nr: 0120368	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1952 to 
September 1957.

This appeal came to the Board of Veterans' Appeals (Board) 
from a December 1996 RO rating decision that determined the 
veteran had not submitted a well-grounded claim for service 
connection for residuals of a head injury.  In May 2000, the 
Board denied the claim.  The veteran then appealed the May 
2000 Board decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) and 
appointed Kathy A. Lieberman, attorney, to represent him 
before the Court.

In December 2000, a Court order granted a December 2000 joint 
remand from the parties to vacate and remand the May 2000 
Board decision for additional development as required by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107).  In a February 2001 
letter, the Board asked the veteran's attorney whether she 
would represent the veteran before VA and of the veteran's 
right to submit additional argument and/or evidence.  In May 
2001, the attorney submitted authorization to represent the 
veteran before VA as well as additional argument.



REMAND

Copies of the joint motion from the parties in December 2000, 
the December 2000 Court order, and the statements of the 
veteran's attorney have been placed in the veteran's claims 
folder.  After review of the record and Court instructions, 
it is the determination of the Board that additional 
evidentiary development and adjudicative action is required, 
as noted below.

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and 
to be codified as amended at 5102, 5103, 5106 and 5107) 
eliminated the concept of a well-grounded claim and redefined 
VA's duty to assist a veteran in the development of a claim.  
In this case, there is additional VA duty to assist the 
veteran in the development of his claim for service 
connection for residuals of a head injury.  

At a hearing before the undersigned in January 2000, the 
veteran testified to the effect that he was treated at the 
Hackensack Medical Center in 1984 and later at other medical 
facilities, including the Bronx VA hospital for head problems 
and that X-rays of his head were taken.  A report of his 
hospitalization in September 1984 is of record and does not 
indicate that X-rays of his head were taken.  The veteran 
should be asked to provide specific information with regard 
to any treatment for head problems, including X-rays of head, 
since separation from service and the RO should assist him in 
obtaining any relevant information.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for head problems since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
including any X-rays of his head, should 
be listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  The claim for service connection for 
residuals of a head injury should be 
reviewed.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his attorney.  They should be 
afforded the opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




